Exhibit 10.46

 

AIRCRAFT PURCHASE AND SALE
AGREEMENT
(MSN 23276)

 

dated as of February  24, 2006

 

between

 

HAWAIIAN AIRLINES, INC.,

as Buyer

 

and

 

WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as owner trustee,
as Seller

 

--------------------------------------------------------------------------------

 

One (1) 1986 Boeing Model 767-332 Aircraft
bearing Manufacturer’s Serial Number 23276 and
U.S. Registration Mark N117DL,
together with two (2) General Electric Model CF6-80A2 Engines
bearing Engine Manufacturer’s Serial Numbers 580328 and 580293

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

DEFINITIONS

1

 

Section 1.1

Defined Terms

1

 

 

 

 

ARTICLE II

PURCHASE AND SALE OF AIRCRAFT

3

 

Section 2.1

Aircraft Sale

3

 

 

 

 

ARTICLE III

PURCHASE PRICE

4

 

Section 3.1

Purchase Price of Aircraft

4

 

Section 3.2

Deposit

4

 

Section 3.3

Payment Instructions

4

 

Section 3.4

No Adjustments

4

 

 

 

 

ARTICLE IV

AIRCRAFT DELIVERY; TITLE AND RISK OF LOSS

4

 

Section 4.1

Aircraft Delivery Date

4

 

Section 4.2

Place of Delivery of Aircraft

5

 

Section 4.3

Delivery

5

 

Section 4.4

Buyer’s Acceptance of Aircraft

5

 

Section 4.5

Title and Risk of Loss

5

 

 

 

 

ARTICLE V

CONDITIONS PRECEDENT; DELIVERY CONDITIONS

5

 

Section 5.1

Seller’s Conditions Precedent

5

 

Section 5.2

Buyer’s Conditions Precedent

6

 

Section 5.3

Delivery Conditions; Inspections

6

 

 

 

 

ARTICLE VI

SELLER’S WARRANTIES AND DISCLOSURES

7

 

Section 6.1

SELLER’S DISCLAIMERS OF WARRANTIES

7

 

Section 6.2

SELLER’S DISCLAIMERS OF PRIOR REPRESENTATIONS AND STATEMENTS

7

 

Section 6.3

Exceptions to Seller’s Disclaimers; Seller’s Warranties

8

 

Section 6.4

Buyer’s Acknowledgement

8

 

Section 6.5

Waiver Of Consequential Damages

9

 

Section 6.6

Assignment of Manufacturers’ Warranties

9

 

 

 

 

ARTICLE VII

TAXES AND DUTIES

10

 

Section 7.1

Tax Indemnity

10

 

Section 7.2

No Set-Off, etc

10

 

Section 7.3

Survival

11

 

 

 

 

ARTICLE VIII

DELAY IN PERFORMANCE; LOSS OR DESTRUCTION OF AIRCRAFT

11

 

Section 8.1

Excusable Delay

11

 

Section 8.2

Termination for Excusable Delay

11

 

Section 8.3

Loss or Destruction of Aircraft

11

 

Section 8.4

Casualty Occurrence Defined

11

 

i

--------------------------------------------------------------------------------


 

ARTICLE IX

INDEMNIFICATION

12

 

Section 9.1

General Indemnity in Favor of Seller

12

 

Section 9.2

General Indemnity in Favor of Buyer

13

 

Section 9.3

Survival

14

 

 

 

 

ARTICLE X

INSURANCE

14

 

Section 10.1

Insurance Requirements

14

 

Section 10.2

Broker’s Certificates

15

 

Section 10.3

Survival

16

 

 

 

 

ARTICLE XI

REPRESENTATIONS

16

 

Section 11.1

Seller’s Representations

16

 

Section 11.2

Buyer’s Representations

17

 

 

 

 

ARTICLE XII

MISCELLANEOUS

18

 

Section 12.1

Transferability

18

 

Section 12.2

Further Assurances

18

 

Section 12.3

Notices

18

 

Section 12.4

Amendment

18

 

Section 12.5

No Waiver

18

 

Section 12.6

Confidentiality

18

 

Section 12.7

Severability of Provisions

19

 

Section 12.8

Time of Essence

19

 

Section 12.9

Counterparts

19

 

Section 12.10

Governing Law and Jurisdiction

19

 

Section 12.11

Broker Fees

20

 

Section 12.12

Costs and Expenses

20

 

Section 12.13

Prior Claims

20

 

Section 12.14

Complete Agreement

20

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

Aircraft, Scheduled Delivery Date and Purchase Price

 

Exhibit B

Form of Bill of Sale

 

Exhibit C

Form of Acceptance Certificate

 

Exhibit D

Delivery Conditions

 

 

ii

--------------------------------------------------------------------------------


 

AIRCRAFT PURCHASE AND SALE AGREEMENT (MSN 23276)

 

THIS AIRCRAFT PURCHASE AND SALE AGREEMENT (MSN 23276) (this “Agreement”) is made
and entered into as of this 24th day of February, 2006, by and between
WILMINGTON TRUST COMPANY, a Delaware banking corporation, not in its individual
capacity but solely as owner trustee, with its principal address at Rodney
Square North, 1100 North Market Street, Wilmington, DE 19890 (“Seller”) under
that certain Trust Agreement dated as of December 1, 1986, as supplemented and
amended, and HAWAIIAN AIRLINES, INC., a corporation organized under the laws of
the State of Delaware, with its principal address at 3375 Koapaka Street,
Suite G-350, Honolulu, HI 96819 (“Buyer”).

 

WHEREAS, Seller desires to sell the Aircraft (as hereinafter defined) to Buyer
and Buyer desires to purchase the Aircraft.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Except where the context otherwise requires, the following words have the
following meanings for all purposes of this Agreement.

 

Section 1.1                                   Defined Terms. As used herein:

 

“Acceptance Certificate” has the meaning set forth Section 4.4.

 

“Additional Insureds” has the meaning set forth in Section 10.1.

 

“Agreement” has the meaning set forth in the recitals.

 

“Aircraft” has the meaning set forth in Section 2.1.

 

“Aircraft Documentation” means all records, logs, manuals and Technical Records
relating to the Aircraft which are in the possession of the Seller on the
Delivery Date.

 

“Bill of Sale” has the meaning set forth in Section 4.3.

 

“Buyer” has the meaning set forth in the introductory paragraph.

 

“Buyer Claims” has the meaning set forth in Section 9.2.

 

“Buyer Indemnitees” means each of the Buyer and its affiliates, officers,
directors, agents, subsidiaries, shareholders, servants, representatives,
attorneys, contractors, subcontractors, successors, assigns and employees.

 

“Casualty Occurrence” has the meaning set forth in Section 8.4.

 

--------------------------------------------------------------------------------


 

“Claims” means all claims, damages, losses, liabilities, obligations, penalties
and judgments of every kind and nature, including all costs and expenses,
including reasonable attorneys’ fees and expenses, incident thereto arising out
of any act, omission, event or circumstance occurring in relation to the
Aircraft (including, but not limited to, the airframe and either Engine, any
landing gear, component, equipment and any Part installed thereon, any of the
Aircraft Documentation and any other part, equipment data, or information sold
hereunder).

 

“Delivery” has the meaning set forth in Section 4.3.

 

“Delivery Conditions” has the meaning set forth in Section 5.2(b).

 

“Delivery Date” has the meaning set forth in Section 4.1.

 

“Delivery Location” means the location set forth in Exhibit A attached hereto or
such other location mutually agreeable to Buyer and Seller.

 

“Delta” means Delta Airlines, Inc.

 

“Deposit” means the amount of One Million United States Dollars (US$1,000,000).

 

“Engines” means two (2) used General Electric model CF6-80A2 engines bearing the
manufacturer’s serial numbers set forth in Exhibit A.

 

“Escrow Agent” means Wells Fargo Bank Northwest, National Association.

 

“Escrow Agreement” has the meaning set forth in Section 3.2.

 

“Excusable Delays” has the meaning set forth in Section 8.1.

 

“FAA” means the United States Federal Aviation Administration.

 

“FAA Bill of Sale” means an executed A/C Form 8050-2 FAA Aircraft Bill of Sale
in respect of the Aircraft in form acceptable for recording with the FAA.

 

“Inspection” has the meaning set forth in Section 5.3(b).

 

“Liens” means any mortgages, pledges, security interests, liens, claims,
encumbrances or other charges or rights of others of any kind.

 

“New York Courts” means the federal and state courts of New York, New York
located in the Borough of Manhattan.

 

“Owner Participant” means N117DL, LLC.

 

“Parts” means all of the components, accessories, furnishings, equipment,
avionics, APU and parts installed on, attached to or appurtenant to the
Aircraft.

 

“Purchase Price” has the meaning set forth in Exhibit A.

 

2

--------------------------------------------------------------------------------


 

 “Scheduled Delivery Date” has the meaning set forth in Exhibit A.

 

“Seller” has the meaning set forth the introductory paragraph.

 

“Seller Claims” has the meaning set forth in Section 9.1.

 

“Seller Indemnitees” means each of the Seller, Wilmington Trust Company, Owner
Participant, and, in each case, any affiliate thereof (including, without
limitation, Compass Capital Corporation and Q Aviation, LLC), and each of their
respective officers, directors, agents, subsidiaries, shareholders, members,
partners, managers, servants, representatives, attorneys, contractors,
subcontractors, successors, assigns and employees.

 

“Seller Parties” means the Seller, Owner Participant or any of their affiliated,
associated or related entities (including, without limitation, Compass Capital
Corporation and Q Aviation, LLC) and each of their respective officers,
directors, agents, subsidiaries, shareholders, members, partners, managers,
servants, representatives, beneficiaries, attorneys, contractors,
subcontractors, successors, assigns and employees.

 

“Seller Taxes” has the meaning set forth in Section 7.1.

 

“Taxes” means any and all taxes, including, without limitation, sales, use, ad
valorem and value added taxes, assessments, charges, fees or duties of any
nature whatsoever.

 

“Taxing Authority” means any government or taxing authority.

 

“Tax Indemnitee” means Seller, Owner Participant and, in each case, any
affiliate thereof (including, without limitation, Compass Capital Corporation
and Q Aviation, LLC), and each of their respective officers, directors,
subsidiaries, shareholders, members, partners, managers, servants,
representatives, attorneys, contractors, subcontractors, successors, assigns,
beneficiaries or agents thereof.

 

“Technical Records” means all Aircraft and Engine technical and maintenance
records including, but not limited to, current Aircraft Maintenance Manual,
Aircraft Maintenance Records, Illustrated Parts Catalogue, Aircraft Wiring
Manual, Fault Isolation Manual, and Structural Repair Manual.

 

“Walk-Around Inspection” has the meaning set forth in Section 5.3(b).

 

ARTICLE II

 

PURCHASE AND SALE OF AIRCRAFT

 

Section 2.1                                   Aircraft Sale. Pursuant to the
terms and subject to the conditions contained in this Agreement, Seller hereby
agrees to sell and deliver (or cause the delivery) to Buyer, and Buyer hereby
agrees to purchase and accept (or cause the purchase and acceptance) from Seller
one (1) used Boeing 767-332 aircraft bearing the U.S. registration number and
manufacturer’s serial number set forth in Exhibit A attached hereto, with the
aircraft including therein two (2) Engines, all Parts, and the Aircraft
Documentation (collectively, the “Aircraft”).

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

PURCHASE PRICE

 

Section 3.1                                   Purchase Price of Aircraft. Buyer
shall pay to Seller the Purchase Price for the Aircraft on the Delivery Date and
immediately prior to Delivery.

 

Section 3.2                                   Deposit. The Deposit has been paid
into an escrow account with the Escrow Agent pursuant to that certain Escrow
Agreement, dated as of February 13, 2006, among Escrow Agent, Buyer and Owner
Participant (as amended, modified and supplemented from time to time, the
“Escrow Agreement”). The Deposit shall be non-refundable (except as expressly
provided herein). The Deposit and any interest earned thereon shall be applied
to the Purchase Price on the Delivery Date.

 

Section 3.3                                   Payment Instructions. The Purchase
Price shall be paid by wire transfer of immediately available funds in United
States Dollars to the escrow account created under the Escrow Agreement on or
prior to the Delivery Date, and then disbursed from the escrow account to the
account of Seller as mutually agreed by each of the parties to the Escrow
Agreement on the Delivery Date and immediately prior to Delivery.

 

Section 3.4                                   No Adjustments. No adjustments
will be made to any amount owing hereunder based on the maintenance status or
condition of the Aircraft, the Engines, the Parts, the Aircraft Documentation or
based on any other fact, circumstance or situation whatsoever, whether
contemplated or unforeseeable.

 

ARTICLE IV

 

AIRCRAFT DELIVERY; TITLE AND RISK OF LOSS

 

Section 4.1                                   Aircraft Delivery Date. Subject to
the terms hereof, Seller will use good faith reasonable efforts to deliver the
Aircraft to Buyer, and Buyer will use good faith reasonable efforts to accept
Delivery of the Aircraft from Seller, on the Scheduled Delivery Date; provided,
however, the Delivery of the Aircraft may be changed to any business day up to
and including March 10, 2006, upon the request of either party, so long as the
requesting party is not in breach of it obligations under this Agreement (the
date that Delivery actually occurs is the “Delivery Date”). Except in the event
of a delay in Delivery permitted under Section 5.3(b) or Article VIII, if
Delivery has not occurred by March 10, 2006 (or such later date agreed to by
Buyer and Seller in writing), then Buyer or Seller (provided such terminating
party is not then in breach of its obligations under this Agreement)
may terminate this Agreement by giving written notice to the other, and if such
election to terminate is made, then termination under this Section shall
terminate and discharge all obligations and liabilities of Buyer and Seller
hereunder. If this Agreement is terminated in accordance with the immediately
preceding sentence, the Deposit (together with interest accrued thereon) shall
be returned to Buyer in accordance with the Escrow Agreement, unless Buyer is in
breach of its obligations under this Agreement at the time of such termination,
in which case the Deposit (together with interest accrued thereon) shall be
delivered to Seller in accordance with the Escrow Agreement. Except as expressly
provided in

 

4

--------------------------------------------------------------------------------


 

Section 5.3(b) and Article VIII, the termination provisions set forth in this
Section 4.1 are in substitution for any other rights of termination or contract
lapse arising by operation of law by virtue of such delay.

 

Section 4.2                                   Place of Delivery of Aircraft. The
Aircraft will be delivered to Buyer at the Delivery Location.

 

Section 4.3                                   Delivery. For purposes of this
Agreement, “Delivery” shall mean the delivery of possession of the Aircraft to
Buyer and the transfer by Seller to Buyer of its right, title and interest in
and to the Aircraft and the delivery by Seller to Buyer of the bill of sale
substantially in the form of Exhibit B hereto (the “Bill of Sale”), together
with the FAA Bill of Sale. For avoidance of doubt, Buyer and Seller agree that
the FAA Bill of Sale is being delivered solely to record the conveyance of the
Aircraft from Seller to Buyer at the FAA and the warranty in the FAA Bill of
Sale shall be interpreted to be consistent with the warranty contained in the
Bill of Sale.

 

Section 4.4                                   Buyer’s Acceptance of Aircraft.
Prior to the Delivery of the Aircraft, Buyer shall execute an acceptance
certificate in the form set forth in Exhibit C (the “Acceptance Certificate”)
and no other acknowledgement or receipt of the Aircraft shall be required by
Seller (the Acceptance Certificate being conclusive evidence of Buyer’s
satisfaction or waiver of each of the conditions precedent set forth in
Section 5.2 hereof).

 

Section 4.5                                   Title and Risk of Loss. Except as
otherwise provided herein, upon Delivery of the Aircraft at the Delivery
Location, the Delivery of the Bill of Sale and the FAA Bill of Sale, and the
payment of the Purchase Price, title to and risk of loss or damage to the
Aircraft from any cause whatsoever, and exclusive care, custody and control
thereof, will pass to Buyer.

 

ARTICLE V

 

CONDITIONS PRECEDENT; DELIVERY CONDITIONS

 

Section 5.1                                   Seller’s Conditions Precedent.
Seller’s obligation to tender the Aircraft for Delivery to Buyer shall be
subject to the satisfaction of each of the following conditions precedent on or
prior to the Delivery Date:

 

(a)                                  Buyer shall have duly authorized, executed,
and delivered this Agreement;

 

(b)                                 Seller shall have received the certificate
of insurance and the letter of undertaking from Buyer’s independent insurance
broker evidencing the coverage required under Article X hereof in form and
substance reasonably satisfactory to Seller;

 

(c)                                  Seller shall have received a completed and
executed sales tax exemption certificate valid for the Delivery Location in
form and substance satisfactory to Seller.

 

(d)                                 Buyer shall have accepted the Aircraft, as
evidenced by delivery by Buyer to Seller of the completed and executed
Acceptance Certificate;

 

5

--------------------------------------------------------------------------------


 

(e)                                  Seller shall have received the Purchase
Price; and

 

(f)                                    The representations given by Buyer shall
be true and accurate on the Delivery Date.

 

Section 5.2                                   Buyer’s Conditions Precedent.
Buyer’s obligation to accept Delivery of the Aircraft and to pay the Purchase
Price therefor shall be subject to the satisfaction of the following conditions
precedent on or prior to the Delivery Date:

 

(a)                                  Seller shall have duly authorized,
executed, and delivered this Agreement;

 

(b)                                 Subject to Section 5.3(b), Seller shall have
tendered the Aircraft for Delivery at the Delivery Location to Buyer in the
conditions specified in Exhibit D hereto (the “Delivery Conditions”);

 

(c)                                  Seller shall have tendered to Buyer good
and marketable beneficial title to the Aircraft, free and clear of any Liens of
record with the Federal Aviation Administration, other than Liens arising as a
result of or attributable to Buyer;

 

(d)                                 Seller shall have executed and delivered the
Bill of Sale and the FAA Bill of Sale;

 

(e)                                  Seller shall have provided Buyer a written
opinion of its special FAA counsel, addressed to Buyer stating that Seller is
the FAA-registered owner of the Aircraft and that the Aircraft is free and clear
of all Liens of record with the Federal Aviation Administration; and

 

(f)                                    The representations given by Seller shall
be true and accurate on the Delivery Date.

 

Section 5.3                                   Delivery Conditions; Inspections.

 

(a)                                  Except as provided in Section 6.3 below and
as specified in the Delivery Conditions, the Aircraft (including the airframe,
each Engine, any landing gear, component equipment and Part installed thereon or
appurtenant thereto, any of the Aircraft Documentation and any other Part, data
or information sold hereunder) will be delivered to Buyer in “AS-IS, WHERE-IS”
condition, subject to the disclaimer and acknowledgment set out in Article VI.

 

(b)                                 Buyer accomplished an inspection
(“Inspection”) of the Aircraft on or about January 20, 2006 and determined that
the condition of the Aircraft is acceptable to Buyer. After the execution of
this Agreement but prior to the Delivery Date at the Delivery Location and at
Buyer’s expense, Buyer may conduct a walk-around inspection (the “Walk-Around
Inspection”) to confirm that the Aircraft is in the same condition as on the
date the Inspection was accomplished, ordinary wear and tear excepted (i.e. has
not sustained any material damage), and if the Aircraft is in such Delivery
Condition, Buyer will execute the Acceptance Certificate; provided, however, if
Buyer determines at the Walk-Around Inspection that the Aircraft does not meet
the foregoing Delivery Condition, upon receiving a written notice and evidence
satisfactory to Seller (in Seller’s reasonable judgment) thereof from Buyer,
Seller may elect to either (i), correct the non-compliant Delivery Condition at
Seller’s expense and delay the Delivery Date by

 

6

--------------------------------------------------------------------------------


 

up to sixty (60) days or such later date as both parties agree, or
(ii) terminate this Agreement. If Seller elects to terminate this Agreement
pursuant to the foregoing, the Deposit (together with interest accrued thereon)
shall be returned to Buyer in accordance with the Escrow Agreement, whereupon
all obligations hereunder shall terminate and be of no further force and effect.
In no event shall Seller be obligated to correct any non-compliant Delivery
Condition nor shall Seller have any liability for the failure of the Aircraft to
be in conformity with the Delivery Conditions.

 

ARTICLE VI

 

SELLER’S WARRANTIES AND DISCLOSURES

 

Section 6.1                                   SELLER’S DISCLAIMERS OF
WARRANTIES. EXCEPT AS PROVIDED IN SECTION 6.3 BELOW, THE AIRCRAFT (INCLUDING BUT
NOT LIMITED TO THE AIRFRAME, EITHER ENGINE, ANY LANDING GEAR, COMPONENT,
EQUIPMENT AND PART INSTALLED THEREON OR APPURTENANT THERETO, ANY OF THE AIRCRAFT
DOCUMENTATION AND ANY OTHER PART, DATA OR INFORMATION SOLD HEREUNDER) IS SOLD ON
AN “AS IS, WHERE IS” BASIS, WITH ALL FAULTS AND WITHOUT RECOURSE TO SELLER. THE
WARRANTY SET FORTH IN SECTION 6.3 BELOW AND THE OBLIGATIONS AND LIABILITIES OF
SELLER THEREUNDER ARE EXPRESSLY IN LIEU OF, AND SELLER WILL NOT BE DEEMED TO
HAVE MADE, AND BUYER HEREBY WAIVES, ANY AND ALL OTHER REPRESENTATIONS,
WARRANTIES, DUTIES, AND GUARANTEES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, CONCERNING THE AIRCRAFT OR THE AIRWORTHINESS THEREOF
(INCLUDING BUT NOT LIMITED TO THE AIRFRAME, EITHER ENGINE, ANY LANDING GEAR,
COMPONENT, EQUIPMENT AND PART INSTALLED THEREON OR APPURTENANT THERETO, ANY OF
THE AIRCRAFT DOCUMENTATION AND ANY OTHER PART, DATA OR INFORMATION SOLD
HEREUNDER) OR THE VALUE, CONDITION, DESIGN, OPERATION, DURABILITY OR COMPLIANCE
WITH SPECIFICATION OF THE AIRCRAFT (INCLUDING BUT NOT LIMITED TO THE AIRFRAME,
EITHER ENGINE, ANY LANDING GEAR, COMPONENT, EQUIPMENT AND PART INSTALLED THEREON
OR APPURTENANT THERETO, ANY OF THE AIRCRAFT DOCUMENTATION AND ANY OTHER PART,
DATA OR INFORMATION SOLD HEREUNDER), INCLUDING, BUT NOT LIMITED TO ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND BUYER
HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES IT MAY HAVE AGAINST THE SELLER
PARTIES RELATING TO ANY OF THE FOREGOING AND ARISING BY LAW OR OTHERWISE
INCLUDING BUT NOT LIMITED TO ANY OBLIGATION ARISING FROM THE NEGLIGENCE OF ANY
SELLER PARTY OR WITH RESPECT TO LOSS OF USE, REVENUE OR PROFIT, THE EXISTENCE OF
ANY LATENT, INHERENT OR ANY OTHER DEFECT (WHETHER OR NOT DISCOVERABLE), OR AS TO
THE INFRINGEMENT OF ANY PATENT, COPYRIGHT, DESIGN OR OTHER PROPRIETARY RIGHT, OR
OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 

Section 6.2                                   SELLER’S DISCLAIMERS OF PRIOR
REPRESENTATIONS AND STATEMENTS. ANY PRIOR REPRESENTATIONS OR STATEMENTS, WHETHER

 

7

--------------------------------------------------------------------------------


 

ORAL OR WRITTEN, MADE BY ANY SELLER PARTY AS TO THE CONDITION OR FITNESS OF THE
AIRCRAFT (INCLUDING BUT NOT LIMITED TO THE AIRFRAME, EITHER ENGINE, ANY LANDING
GEAR, COMPONENT, EQUIPMENT AND PART INSTALLED THEREON OR APPURTENANT THERETO,
ANY OF THE AIRCRAFT DOCUMENTATION AND ANY OTHER PART, DATA OR INFORMATION SOLD
HEREUNDER) OR ITS CAPABILITY OR CAPACITY, ARE SUPERSEDED HEREBY AND ANY SUCH
REPRESENTATIONS OR STATEMENTS NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT ARE
HEREBY WITHDRAWN BY SELLER, IN EACH CASE, ON ITS OWN BEHALF AND ON BEHALF OF ANY
SELLER PARTY WHICH MAY HAVE MADE ANY SUCH REPRESENTATION OR STATEMENT, SHALL NOT
BE APPLICABLE TO THE TRANSACTIONS CONTEMPLATED HEREBY AND ARE OF NO FURTHER
FORCE AND EFFECT, AND BUYER ACKNOWLEDGES THAT BUYER HAS NOT RELIED AND IS NOT
RELYING ON ANY SUCH REPRESENTATION OR STATEMENT.

 

Section 6.3                                   Exceptions to Seller’s
Disclaimers; Seller’s Warranties. Seller hereby represents and warrants to Buyer
that upon Delivery:  (a) Seller will have good and marketable title to the
Aircraft, and (b) such title thereto will be transferred to Buyer, in full, free
and clear of Liens of record with the Federal Aviation Administration, other
than Liens arising as a result of or attributable to Buyer.

 

Section 6.4                                   Buyer’s Acknowledgement. BUYER
EXPRESSLY AGREES AND ACKNOWLEDGES THAT NONE OF THE SELLER PARTIES IS THE
MANUFACTURER OF THE AIRCRAFT (INCLUDING BUT NOT LIMITED TO THE AIRFRAME, EITHER
ENGINE, ANY LANDING GEAR, COMPONENT, EQUIPMENT AND PART INSTALLED THEREON OR
APPURTENANT THERETO, ANY OF THE AIRCRAFT DOCUMENTATION AND ANY OTHER PART, DATA
OR INFORMATION SOLD HEREUNDER) AND THAT THE AIRCRAFT (INCLUDING BUT NOT LIMITED
TO THE AIRFRAME, EITHER ENGINE, ANY LANDING GEAR, COMPONENT, EQUIPMENT AND
PART INSTALLED THEREON OR APPURTENANT THERETO, ANY OF THE AIRCRAFT
DOCUMENTATION, AND ANY OTHER PART, DATA OR INFORMATION SOLD HEREUNDER) IS OF A
MAKE, SIZE, DESIGN AND CAPACITY DESIRED BY BUYER FOR THE PURPOSES INTENDED BY
BUYER AND IS A USED AIRCRAFT (INCLUDING BUT NOT LIMITED TO THE USED AIRFRAME,
EACH USED ENGINE, EACH USED LANDING GEAR, USED COMPONENT, EQUIPMENT AND USED
PART INSTALLED THEREON OR APPURTENANT THERETO, ANY OF THE AIRCRAFT DOCUMENTATION
AND ANY OTHER USED PART OR DATA OR INFORMATION SOLD HEREUNDER), AND SUBJECT TO
SECTION 6.3, BUYER CONFIRMS THAT IT HAS NOT, IN ENTERING INTO THIS AGREEMENT,
RELIED ON ANY CONDITION, WARRANTY OR REPRESENTATION BY THE SELLER PARTIES, OR
ANY AFFILIATE OR AGENT THEREOF, EXPRESS OR IMPLIED, WHETHER ARISING BY
APPLICABLE LAW OR OTHERWISE IN RELATION TO THE AIRCRAFT (INCLUDING BUT NOT
LIMITED TO THE AIRFRAME, EITHER ENGINE, ANY LANDING GEAR, COMPONENT, EQUIPMENT
AND PART INSTALLED THEREON OR APPURTENANT THERETO, ANY OF THE AIRCRAFT
DOCUMENTATION AND ANY OTHER PART, DATA OR INFORMATION SOLD HEREUNDER) INCLUDING,
WITHOUT LIMITATION, WARRANTIES OR REPRESENTATIONS AS TO THE DESCRIPTION,
QUALITY,

 

8

--------------------------------------------------------------------------------


 

DURABILITY, AIRWORTHINESS, MERCHANTABILITY, FITNESS FOR ANY USE OR PURPOSE,
VALUE, CONDITION, DESIGN OR OPERATION OF ANY KIND OR NATURE OF THE AIRCRAFT
(INCLUDING BUT NOT LIMITED TO THE AIRFRAME. EITHER ENGINE, ANY LANDING GEAR,
COMPONENT, EQUIPMENT AND PART INSTALLED THEREON OR APPURTENANT THERETO, ANY OF
THE AIRCRAFT DOCUMENTATION AND ANY OTHER PART, DATA OR INFORMATION SOLD
HEREUNDER) AS TO THE ABSENCE OF ANY LATENT, INHERENT OR ANY OTHER DEFECTS
(WHETHER OR NOT DISCOVERABLE), OR AS TO THE INFRINGEMENT OF ANY PATENT,
COPYRIGHT, DESIGN OR OTHER PROPRIETARY RIGHT; AND THE BENEFIT OF ANY SUCH
CONDITION, WARRANTY OR REPRESENTATION IS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVED BY BUYER. IN ADDITION BUYER HEREBY EXPRESSLY AGREES AND ACKNOWLEDGES THAT
NONE OF THE SELLER PARTIES SHALL BE LIABLE FOR THE USE, POSSESSION,
DISPOSSESSION, RE-POSSESSION, CONTROL, OPERATION, LOCATION, ANY LANDING,
DEPARTURE, CONDITION, ACCEPTANCE, REJECTION, DELIVERY, NON-DELIVERY,
RE-DELIVERY, REGISTRATION, DE-REGISTRATION, RE-REGISTRATION, SALE, LEASING, WET
LEASING, CHARTERING, SUBLEASING, IMPORTATION, EXPORTATION, TRANSFER OF TITLE OR
OTHER DISPOSITION OF TITLE, ABANDONMENT, STORAGE, MANUFACTURE, MAINTENANCE,
SERVICE, REPAIR, OVERHAUL, TESTING, DESIGN, MODIFICATION, DISMANTLING,
DISASSEMBLY OR RE-ASSEMBLY OF THE AIRCRAFT (INCLUDING BUT NOT LIMITED TO, THE
AIRFRAME, EITHER ENGINE, ANY LANDING GEAR, COMPONENT, EQUIPMENT AND
PART INSTALLED THEREON OR APPURTENANT THERETO, ANY OF THE AIRCRAFT DOCUMENTATION
AND ANY OTHER PART, DATA, OR INFORMATION SOLD HEREUNDER) BY BUYER OR BY ANY
THIRD PERSON ON OR AFTER THE DELIVERY DATE.

 

Section 6.5                                   Waiver Of Consequential Damages.
NO PARTY WILL BE LIABLE TO ANY OTHER FOR, AND EACH PARTY HEREBY WAIVES AND
RELEASES, ANY CLAIMS AGAINST THE OTHER PARTY FOR ANY SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST REVENUES, LOST
PROFIT, OR LOSS OF PROSPECTIVE ECONOMIC ADVANTAGE, RESULTING FROM A PARTY’S
PERFORMANCE OR FAILURE TO PERFORM UNDER THIS AGREEMENT.

 

Section 6.6                                   Assignment of Manufacturers’
Warranties. Seller hereby assigns, effective as of the Delivery Date, to Buyer
any and all existing assignable warranties, service life policies, indemnities
and patent indemnities of or other rights, remedies or claims against
manufacturers and maintenance and overhaul agencies relating to the Aircraft and
the Engines (in the case of rights, remedies or claims, only with respect to
rights, remedies or claims arising, or based on events, occurrences and
circumstances occurring, on or after the Delivery of the Aircraft). Seller makes
no representation or warranty as to the existence or assignability of any such
rights. Seller hereby further agrees on reasonable request by Buyer, and at
Buyer’s sole cost and expense, to give notice of such assignment to the
manufacturers or any third party supplier or maintenance provider. Seller also
hereby grants to Buyer rights of subrogation relating to any claim which Seller
may have under such warranties concerning the Aircraft, and

 

9

--------------------------------------------------------------------------------


 

any Engines or Parts. Seller shall, at Buyer’s sole cost and expense, execute
and deliver appropriate instruments as Buyer may reasonably request and as
may be reasonably necessary to secure such rights and protection for Buyer.

 

ARTICLE VII

 

TAXES AND DUTIES

 

Section 7.1                                   Tax Indemnity. Buyer will pay upon
demand, and agrees to indemnify, on an after-tax basis as described in
Section 7.2, each Tax Indemnitee and hold each Tax Indemnitee harmless from any
and all Taxes imposed by any Taxing Authority other than Seller Taxes, together
with any penalties, fines or interest thereon paid by or required to be paid by
a Tax Indemnitee (reduced by any tax credits or tax savings as a result of tax
deductions available to such Tax Indemnitee as a result of such Taxes,
penalties, fines or interest) as a result of the sale, Delivery or transfer to
Buyer under this Agreement of the Aircraft, either Engine or any Part (including
any Aircraft Documentation related thereto). For purposes of this Article VII,
the term “Seller Taxes” shall mean Taxes imposed on or measured by the gross or
net income, profits, capital or gains of such Tax Indemnitee by any Taxing
Authority. If a claim is made against a Tax Indemnitee for any Taxes for which
Buyer has agreed to indemnify under this Article VII, or for any penalty, fine
or interest thereon, such Tax Indemnitee, upon receiving notice of such claim,
will promptly notify Buyer. Failure by such Tax Indemnitee to so notify Buyer
shall not relieve Buyer of its obligations to indemnify hereunder, in the case
of such Tax Indemnitee, except to the extent Buyer is materially prejudiced by
such failure. Seller and Buyer agree to cooperate to minimize any Tax which
might be imposed on each other as the result of the purchase and sale
transaction contemplated hereunder, including the execution of such forms,
certificates and documents as reasonably necessary to minimize any Taxes which
might be imposed.

 

Section 7.2                                   No Set-Off, etc.

 

(a)                                  All payments by one party to the other
party under or in connection with this Agreement will be made without set-off or
counterclaim, free and clear of and without deduction for or on account of any
Taxes.

 

(b)                                 If a party is compelled by law to make
payment subject to any Tax for which such party is required to indemnify the
receiving party and as a consequence the receiving party does not actually
receive for its own benefit on the due date a net amount equal to the full
amount provided for under this Agreement, the party making that payment will pay
all necessary additional amounts to ensure receipt by the other party of the
full amount so provided for.

 

(c)                                  The amount which Buyer will be required to
pay with respect this Article VII will be an amount sufficient to restore such
Tax Indemnitee to the same position such Tax Indemnitee would have been had such
liability for Taxes subject to indemnity pursuant to Section 7.1 not been
incurred.

 

10

--------------------------------------------------------------------------------


 

Section 7.3                                   Survival. Notwithstanding any
other provision of this Agreement, the obligations of Buyer and each Tax
Indemnitee under this Article VII will survive the consummation, completion or
termination (or any combination of any thereof) of this Agreement.

 

ARTICLE VIII

 

DELAY IN PERFORMANCE; LOSS OR DESTRUCTION OF AIRCRAFT

 

Section 8.1                                   Excusable Delay. No party will be
responsible nor deemed to be in default of its obligation hereunder on account
of any delay in the Delivery of the Aircraft hereunder due to causes reasonably
beyond such party’s control and not occasioned by its intentional acts or gross
negligence including, by way of illustration and not of limitation, acts of God,
acts of terrorism, acts of public enemies or hostilities, war, warlike
operations, insurrection, riots, fires, floods, explosions, earthquakes,
epidemics or quarantine restrictions, civil disturbance, any act of government,
allocation regulations or orders affecting materials, facilities or aircraft,
strikes or labor troubles causing cessation, slow-down or interruption of work,
delay in transportation, or due to any other cause to the extent it is
reasonably beyond such party’s control or not occasioned by such party’s
intentional acts or gross negligence. Delays resulting from any of the foregoing
causes are referred to as “Excusable Delays.”

 

Section 8.2                                   Termination for Excusable Delay.
If, due to an Excusable Delay, Delivery of the Aircraft is delayed more than
sixty (60) days beyond March 10, 2006 (or such later date agreed to by Buyer and
Seller in writing) then Buyer or Seller may terminate this Agreement by giving
written notice to the other party at any time after the expiration of such sixty
(60) day period. Termination under this Section shall terminate and discharge
all obligations and liabilities of Buyer and Seller hereunder and all
undelivered items and services hereunder which are related thereto. Following
such termination, the Deposit (together with interest accrued thereon) shall be
returned to Buyer in accordance with the Escrow Agreement. Except as expressly
provided in Section 4.1 and Section 5.3(b), the termination provisions set forth
in this Section 8.2 are in substitution for any other rights of termination or
contract lapse arising by operation of law by virtue of an Excusable Delay.

 

Section 8.3                                   Loss or Destruction of Aircraft.
If prior to the Delivery thereof, the Aircraft shall suffer a Casualty
Occurrence then this Agreement shall terminate and neither Seller nor Buyer will
have any further obligations to the other party pursuant to this Agreement.
Following such termination, the Deposit (together with interest accrued thereon)
shall be returned to Buyer in accordance with the Escrow Agreement. In the event
that either Engine suffers a Casualty Occurrence prior to the Delivery of such
Engine, then Seller shall have the right (but not the obligation) to substitute
an alternate engine for such Engine that suffered a Casualty Occurrence provided
such alternate engine meets the Delivery Conditions.

 

Section 8.4                                   Casualty Occurrence Defined. For
purposes of this Agreement, “Casualty Occurrence” shall mean any total or
partial destruction of the Aircraft or either Engine the severity of which
(i) materially affects the operation and utility of the Aircraft or such Engine
or (ii) makes the repair of the Aircraft or such Engine uneconomical, in each
case as

 

11

--------------------------------------------------------------------------------


 

determined by Seller acting reasonably. Seller agrees to provide written notice
of any total or partial destruction of the Aircraft or either Engine promptly
after Seller becomes aware of such destruction and determines that such
destruction constitutes a Casualty Occurrence pursuant to the provisions hereof.

 

ARTICLE IX

 

INDEMNIFICATION

 

Section 9.1                                   General Indemnity in Favor of
Seller.

 

(a)                                  Buyer will be responsible for and shall
indemnify, defend and hold harmless (and, for a period of two (2) years
following the Delivery Date, shall cause any subsequent lessee or purchaser of
the Aircraft to indemnify, defend and hold harmless) each Seller Indemnitee on
an after-tax basis, from and against any and all Claims which occur after the
Delivery (“Seller Claims”), and which directly or indirectly arise in any manner
out of or in connection with (a) the ownership of the Aircraft (including but
not limited to, the airframe, either Engine, any landing gear, component,
equipment and Part installed thereon or appurtenant thereto, any of the Aircraft
Documentation and any other part, data, or information sold hereunder) by Buyer
or by any third person after the Delivery, or (b) the use, possession,
dispossession, re-possession, control, operation, location, any landing,
departure, condition, acceptance, rejection, Delivery, non-delivery (but not
non-delivery for a reason stated in Article VIII), re-delivery, registration,
de-registration, re-registration, sale, leasing, wet leasing, chartering,
subleasing, importation, exportation, transfer of title or other disposition of
title, abandonment, storage, manufacture, maintenance, service, repair,
overhaul, testing, design, modification, dismantling, disassembly or re-assembly
of the Aircraft (including but not limited to, the airframe, either Engine, any
landing gear, component, equipment and Part installed thereon or appurtenant
thereto, any of the Aircraft Documentation and any other part, data, or
information sold hereunder) by Buyer or by any third person after the Delivery,
or (c) any condition of, or defect in, the Aircraft (including but not limited
to, the airframe, either Engine, any landing gear, component, equipment and
Part installed thereon or appurtenant thereto, any of the Aircraft Documentation
and any other part, data, or information sold hereunder), or any Seller Claim
for patent, trademark or copyright infringement arising after Delivery. The
foregoing indemnity shall apply to all Seller Claims, regardless of whether any
such Seller Claim arises in tort (including, without limitation, strict
liability), under contract or otherwise, provided, however, that this
Section 9.1(a) shall not release any Seller Indemnitee from liability
(i) arising from such Seller Indemnitee’s willful misconduct, (ii) arising from
the breach by such Seller Indemnitee of any of its obligations under this
Agreement (unless such failure is caused by the failure of Buyer to comply with
any of its obligations under this Agreement) or the breach by such Seller
Indemnitee of any representation or warranty in this Agreement or (iii) which
are in the nature of ordinary or usual operating or overhead expenses of Seller,
except to the extent that the same arise from the occurrence of any breach by
Buyer of its obligations under this Agreement.

 

(b)                                 Buyer will pay a Seller Indemnitee upon
demand for all reasonable expenses (including without limitation, all reasonable
legal and accountants’ fees and disbursements, and interest) incurred by such
Seller Indemnitee in enforcing such Seller Indemnitee’s rights against

 

12

--------------------------------------------------------------------------------


 

Buyer under Section 9.1(a). The aforementioned shall not apply if it is finally
adjudicated by a court of law in accordance with this Agreement that Buyer is
not responsible for indemnifying such Seller Indemnitee under Section 9.1(a).
Seller Indemnitee agrees to use commercially reasonable efforts to mitigate its
expenses incurred in enforcing its rights against Buyer under Section 9.1(a) so
long as Buyer promptly acknowledges and accepts its responsibility thereunder.
However, if Buyer fails to promptly comply with its indemnity obligations under
Section 9.1(a), a Seller Indemnitee’s efforts to mitigate these expenses shall
cease.

 

(c)                                  Neither the consummation of the sale
pursuant to this Agreement nor any subsequent lease, sale or other transfer of
the Aircraft (or, as applicable, the airframe or either Engine, any landing
gear, component, equipment or Part thereof or appurtenant thereto, any of the
Aircraft Documentation or any other part, data, or information sold hereunder)
shall release Buyer from its obligations pursuant to Section 9.1(a) and (b).

 

(d)                                 If any Seller Claim is made against a Seller
Indemnitee, such Seller Indemnitee, upon receiving notice of such Seller Claim,
will promptly notify Buyer; provided, however, that failure or delay by such
Seller Indemnitee to so notify Buyer shall not relieve Buyer of its obligations
to indemnify hereunder except as to such Seller Indemnitee to the extent Buyer
is materially prejudiced by such failure or delay.

 

Section 9.2                                   General Indemnity in Favor of
Buyer.

 

(a)                                  Seller will be responsible for and shall
indemnify, defend and hold harmless each Buyer Indemnitee on an after-tax basis,
from and against any and all Claims which occur prior to the Delivery (“Buyer
Claims”), and which directly or indirectly arise in any manner out of or in
connection with (a) the ownership of the Aircraft (including but not limited to,
the airframe and either Engine, any landing gear, component, equipment and any
Part installed thereon, any of the Aircraft Documentation and any other part,
data, or information sold hereunder) by Seller or by any third person prior to
the Delivery, or (b) the use, possession, dispossession, re-possession, control,
operation, location, landing, departure, condition, acceptance, rejection,
registration, de-registration, re-registration, sale, leasing, wet leasing,
chartering, subleasing, importation, exportation, transfer of title or other
disposition of title, abandonment, storage, manufacture, maintenance, service,
repair, overhaul, testing, design, modification, dismantling, disassembly or
re-assembly of the Aircraft (including but not limited to, the airframe and
either Engine, any landing gear, component, equipment and any Part installed
thereon, any of the Aircraft Documentation and any other part, equipment data,
or information sold hereunder) by Seller or by any third person prior to the
Delivery, or (c) any condition of, or defect in, the Aircraft (including but not
limited to, the airframe and either Engine, any landing gear, component,
equipment and Part installed thereon or appurtenant thereto, any of the Aircraft
Documentation and any other part, data, or information sold hereunder), or any
Buyer Claim for patent, trademark or copyright infringement arising prior to
Delivery. The foregoing indemnity shall apply to all Buyer Claims, regardless of
whether any such Buyer Claim arises in tort (including, without limitation,
strict liability), under contract or otherwise, provided, however, that this
Section 9.2(a) shall not release any Buyer Indemnitee from liability (i) arising
from such Buyer Indemnitee’s willful misconduct, (ii) arising from the breach by
such Buyer Indemnitee of any of its obligations under this Agreement (unless
such failure is caused by the failure of Seller to

 

13

--------------------------------------------------------------------------------


 

comply with any of its obligations under this Agreement) or the breach by such
Buyer Indemnitee of any representation or warranty in this Agreement or
(iii) which are in the nature of ordinary or usual operating or overhead
expenses of Buyer, except to the extent that the same arise from the occurrence
of any breach by Seller of its obligations under this Agreement. Notwithstanding
anything contained in this Section 9.2 to the contrary, Seller’s obligations
under this Section 9.2 shall in all respects and for all purposes hereof be
limited (both in scope of liability and recovery) solely to the extent that
Seller has recourse in respect of any Buyer Claim to Delta in accordance with
the terms of the prior lease arrangement in respect of the Aircraft between
Seller and Delta and only to the extent that Seller actually recovers such Buyer
Claim from Delta in accordance therewith. In no event shall Seller have any
liability under this Section 9.2 in excess of amounts it actually receives from
Delta in respect of the related Buyer Claim.

 

(b)                                 Subject to the terms of and limitations
contained in Section 9.2(a) above, Seller will pay a Buyer Indemnitee upon
demand for all reasonable expenses (including without limitation, all reasonable
legal and accountants’ fees and disbursements, and interest) incurred by such
Buyer Indemnitee in enforcing such Buyer Indemnitee’s rights against Seller
under Section 9.2(a). The aforementioned shall not apply if it is finally
adjudicated by a court of law in accordance with this Agreement that Seller is
not responsible for indemnifying such Buyer Indemnitee under Section 9.2(a).
Buyer Indemnitee agrees to use commercially reasonable efforts to mitigate its
expenses incurred in enforcing its rights against Seller under Section 9.2(a).

 

(c)                                  Neither the consummation of the sale
pursuant to this Agreement nor any subsequent lease, sale or other transfer of
the Aircraft (or, as applicable, the airframe or either Engine, any landing
gear, component, equipment or Part thereof or appurtenant thereto, any of the
Aircraft Documentation or any other part, data, or information sold hereunder)
shall release Seller from its obligations pursuant to Section 9.2(a) and (b).

 

(d)                                 If any Buyer Claim is made against a Buyer
Indemnitee, such Buyer Indemnitee, upon receiving notice of such Buyer Claim,
will promptly notify Seller; provided, however, that failure or delay by such
Buyer Indemnitee to so notify Seller shall not relieve Seller of its obligations
to indemnify hereunder except as to such Buyer Indemnitee to the extent Seller
is materially prejudiced by such failure or delay.

 

Section 9.3                                   Survival. Notwithstanding any
other provision of this Agreement, the obligations of the parties under this
Article IX will survive the consummation, completion, or termination (or any
combination of any thereof) of this Agreement.

 

ARTICLE X

 

INSURANCE

 

Section 10.1                            Insurance Requirements. Effective upon
the Delivery of the Aircraft, and for a period of not less than two (2) years
thereafter, Buyer will at its expense maintain, or in the alternative, shall
cause each subsequent owner and/or operator and/or lessee of the Aircraft, the
airframe, either Engine or Parts to maintain, with respect to the Aircraft, the
airframe, each

 

14

--------------------------------------------------------------------------------


 

Engine and Parts (including, without limitation, Parts that have been sold)
comprehensive aviation liability, aviation products liability and contractual
liability insurance including war risk and allied perils insurance (including
passengers and third parties), in an amount not less than the greater of
(i) Five Hundred Million United States Dollars (US$ 500,000,000) per occurrence,
and (ii) the highest amount of such coverage maintained by Buyer on any other
aircraft it owns or operates (as such amount shall be adjusted from time to
time). Such insurance policies shall be issued by insurance carriers of
internationally recognized responsibility reasonably satisfactory to Seller on
terms reasonably satisfactory to Seller and in addition, shall be endorsed: 
(a) to name all Seller Indemnitees, and each of their respective affiliates,
subsidiaries, managers, servants, representatives, attorneys, officers,
directors, agents, partners, shareholders, members, contractors, subcontractors,
successors, assigns and employees, as additional insureds (“Additional
Insureds”) thereunder; (b) to expressly provide that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured and shall waive, any right of
subrogation of the insurers against each Additional Insured; (c) to expressly
provide that such insurance shall be primary without any right of contribution
from any other insurance which is carried by any Additional Insured; (d) to
expressly waive any right of the insurers to set-off or counterclaim or any
other deduction, whether by attachment or otherwise, in respect of any liability
of any Additional Insured; (e) to expressly cover the contractual liability to
each of the Additional Insureds assumed by Buyer in Section 9.1 hereof; (f) to
expressly state that such insurance complies with the terms hereof, that all
premiums in connection with such insurance then due have been paid, and that any
such insurance or waiver may only be cancelled or materially changed in a manner
adverse to the respective Additional Insureds by the giving of thirty (30) days
prior written notice by the insurers, except with respect to war risk coverage,
seven (7) days prior written notice will be given, or if seven (7) days notice
is not available, such lesser period of time as generally being made available
by insurers; and (g) to expressly provide that, in respect of the respective
interests of each Additional Insured in such policies, the insurance shall not
be invalidated by any action or inaction of Buyer or such other operator or any
affiliate thereof (or any director, officer, agent or employee thereof) or any
other third party (other than the Additional Insureds) and shall insure the
respective interests of the Additional Insureds, as they appear, regardless of
any breach or violation of any warranty, declaration or condition contained in
such policies by Buyer or such other operator or any affiliate thereof (or any
director, officer, agent or employee thereof) or any other third party (other
than such Additional Insured). If Buyer maintains hull insurance covering the
Aircraft, Buyer shall use its best efforts to obtain a waiver of subrogation in
favor of the Additional Insureds from its hull insurers. In the event that Buyer
sells or leases the Aircraft within two years of the Delivery Date, Buyer shall
procure that the purchaser or lessee of the Aircraft shall assume Buyer’s
insurance obligations as set out in this Section.

 

Section 10.2                            Broker’s Certificates. Buyer will
furnish (or cause to be furnished) to Seller, not less than three (3) business
days prior to the Delivery Date (and at least one (1) business day prior to the
expiration of any such insurance contracts), (a) a certificate of insurance
addressed to Seller setting forth the Additional Insureds, the policy numbers, a
description of the Aircraft and Engines (including manufacturer’s serial
numbers) and a detailed description of the coverages, policy forms and
endorsements (including the waiver of subrogation in favor of the Additional
Insureds under the hull insurances) relating to the insurances thereon, and
(b) a letter of undertaking from a broker or the insurers certifying that any
such insurance may only be

 

15

--------------------------------------------------------------------------------


 

cancelled or materially changed in a manner adverse to the respective Additional
Insureds by the giving of thirty (30) days prior written notice by the insurers,
except that with respect to war risk coverage, seven (7) days prior written
notice will be given or, if seven (7) days notice is not available, such lesser
period of time as generally being made available by insurers.

 

Section 10.3                            Survival. Notwithstanding any other
provision of this Agreement, the obligations of the parties under this Article X
will survive the consummation, completion, or termination (or combination of any
thereof) of this Agreement.

 

ARTICLE XI

 

REPRESENTATIONS

 

Section 11.1                            Seller’s Representations. Seller
represents and warrants the following to Buyer as of the date hereof and the
Delivery Date:

 

(a)                                  Status. Seller is a Delaware banking
corporation duly organized and validly existing under the laws of the State of
Delaware and federal banking laws of the United States and has the power to own
its property and assets and carry on its business as it is now being conducted.

 

(b)                                 Power and Authority. Seller has the power
and authority to enter into and perform and has taken all necessary action to
authorize its entry into and performance and delivery of, this Agreement and the
transactions contemplated hereby.

 

(c)                                  Legal Validity. This Agreement has been
duly executed and validly delivered by Seller and constitutes the legal, valid
and binding obligation of Seller enforceable in accordance with its terms,
subject to the effect of the bankruptcy, insolvency and other similar laws
affecting creditors’ rights.

 

(d)                                 Non-conflict with Laws. So far as concerns
Seller (and upon reliance of Buyer’s representations) the entry into and
performance of this Agreement and the transactions contemplated hereby do not
and will not conflict with:

 

(i)                                     any law or regulation or any official or
judicial order governing Seller’s banking and trust powers;

 

(ii)                                  the constitutional documents of Seller; or

 

(iii)                               any agreement or document to which Seller is
a party or which is binding upon Seller or its assets.

 

(e)                                  Consents. All authorizations, approvals,
consents, licenses, exemptions, filings, registrations, notarizations and other
matters official or otherwise applicable to Seller which are required or
advisable in connection with the entry into, performance, validity and
enforceability of this Agreement, Delivery of the Aircraft hereunder or any of
the transactions contemplated have been obtained by Seller.

 

16

--------------------------------------------------------------------------------


 

(f)                                    Government Proceedings. There are no
pending or, to Seller’s knowledge, threatened actions or proceedings before any
court or administrative agency or arbitrator that could adversely affect
Seller’s ability to perform its obligations under this Agreement.

 

Section 11.2                            Buyer’s Representations. Buyer
represents and warrants the following to Seller as of the date hereof and the
Delivery Date:

 

(a)                                  Status. Buyer is a corporation duly
organized and validly existing in good standing under the laws of the State of
Delaware and has the power to own its property and assets and carry on its
business as it is now being conducted.

 

(b)                                 Power and Authority. Buyer has the power and
authority to enter into and perform and has taken all necessary action to
authorize the entry into, performance and delivery of this Agreement and the
transactions contemplated hereby and thereby.

 

(c)                                  No Financing Contingencies. Buyer has no
financing contingencies with regard to the transactions contemplated herein.

 

(d)                                 Legal Validity. This Agreement has been duly
executed and validly delivered by Buyer and constitutes the legal, valid and
binding obligation of Buyer enforceable in accordance with its terms, subject to
the effect of the bankruptcy, insolvency and other similar laws affecting
creditors’ rights.

 

(e)                                  Non-conflict with Laws. The entry into and
performance of this Agreement and the transactions contemplated hereby and
thereby do not and will not conflict with:

 

(i)                                     any law or regulation or any official or
judicial order applicable to Buyer;

 

(ii)                                  the constitutional documents of Buyer; or

 

(iii)                               any agreement or document to which Buyer is
a party or which is binding upon Buyer or any of its assets.

 

(f)                                    Consents. All authorizations, approvals,
consents, licenses, exemptions, filings, registrations, notarizations and other
matters, official or otherwise applicable to Buyer which are required or
advisable in connection with the entry into, performance, validity and
enforceability of this Agreement, purchase and acceptance of the Aircraft
hereunder or any of the transactions contemplated hereby have been obtained by
Buyer.

 

(g)                                 Government Proceedings. There are no pending
or, to Buyer’s knowledge, threatened actions or proceedings before any court or
administrative agency or arbitrator that could adversely affect Buyer’s ability
to perform its obligations under this Agreement.

 

17

--------------------------------------------------------------------------------


 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1                            Transferability. No assignment or
transfer may be made by any party of all or any of its rights or obligations in
respect of this Agreement without the prior written consent of the other
parties, such consent not to be unreasonably withheld.

 

Section 12.2                            Further Assurances. Each party agrees
from time to time to do and perform such other and further acts and execute and
deliver any and all such other instruments as may be required by law or
reasonably requested by the other party at the other party’s expense (unless
otherwise expressly provided hereunder with respect to such expense) to
establish, maintain and protect the rights and remedies of the other party and
carry out and effect the intent and purpose of this Agreement.

 

Section 12.3                            Notices.

 

(a)                                  All notices under this Agreement shall be
given to the intended recipient at the address or facsimile number set out on
the execution pages of this Agreement (or such other address or facsimile number
as either party may specify to the other in writing from time to time).

 

(b)                                 Any communication from one party to the
other under this Agreement shall be effective when actually received and in the
case of a communication by facsimile only if a transmission report is produced
by the machine from which the facsimile was sent indicating that the facsimile
was sent in its entirety to the facsimile number of the recipient notified for
the purposes of this clause, provided that if any communications are received
after 5:00 p.m. (New York time) on any day, the same shall only be effective at
the commencement of business on the next working day.

 

Section 12.4                            Amendment. No provision of this
Agreement may be amended, supplemented, waived, modified, discharged, terminated
or otherwise varied orally, but only by an instrument in writing that
specifically identifies the provision of this Agreement that it purports to
amend, supplement, waive, modify, discharge, terminate or otherwise vary and is
signed by the party against which the enforcement of the amendment, supplement,
waiver, modification, discharge, termination or variance is sought. Each such
amendment, supplement, waiver, modification, discharge, termination or variance
shall be effective only in the specific instance and for the specific purpose
for which it is given.

 

Section 12.5                            No Waiver. No delay on the part of any
party in exercising any of its rights, powers or privileges under this Agreement
shall operate as a waiver thereof nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise thereof, or
the exercise of any other right, power or privilege.

 

Section 12.6                            Confidentiality. Except to the extent
that any of the following is available in the public domain (other than by
reason of an act of either party in violation of this Agreement), each party
shall keep the terms of this Agreement and the transactions contemplated

 

18

--------------------------------------------------------------------------------


 

hereby strictly confidential, and may not disclose any such confidential
information without the prior written consent of the other party, provided that
Seller may disclose this Agreement and the transactions contemplated hereby to
the other Seller Parties, Buyer may disclose this Agreement and the transactions
contemplated hereby to Hawaiian Holdings, Inc., and either party may disclose
this Agreement and the transactions hereby contemplated if required to do so:

 

(i)                                     for the purpose of legal proceedings,
administrative or regulatory requirements or as otherwise required by law
(including, without limitation, by the filing of Form 8K with the Securities
Exchange Commission);

 

(ii)                                  to effect any registrations, filings or
recordations required by or pursuant to this Agreement;

 

(iii)                               for the purpose of disclosure to its
auditors, its attorneys, insurance brokers or other professional advisers; or

 

(iv)                              for the purpose of advising any potential
financier of the Aircraft.

 

Section 12.7                            Severability of Provisions. If any
provision of this Agreement is prohibited or unenforceable in any jurisdiction,
such prohibition or unenforceability shall not invalidate the remaining
provisions hereof or affect the validity or enforceability of such provisions in
any other jurisdiction.

 

Section 12.8                            Time of Essence. The time stipulated in
this Agreement for all payments payable by Buyer to Seller and for the
performance of the parties’ other obligations under this Agreement will be of
the essence for this Agreement.

 

Section 12.9                            Counterparts. This Agreement may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

Section 12.10                     Governing Law and Jurisdiction.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO CONFLICTS OF LAW).

 

(b)                                 The parties hereto agree that the New York
Courts are to have exclusive jurisdiction to settle any disputes in connection
with this Agreement and any document related hereto and submit to the exclusive
jurisdiction of the New York Courts in connection with this Agreement. Each
party hereto:

 

(i)                                     waives objection to the New York Courts
on grounds of inconvenient forum, venue or otherwise as regards proceedings in
connection with this Agreement; and

 

19

--------------------------------------------------------------------------------


 

(ii)                                  agrees that a judgment or order of a New
York Court in connection with this Agreement is conclusive and binding on it and
may be enforced against them in the courts of any other jurisdiction.

 

Section 12.11                     Broker Fees. Each party agrees to indemnify
and hold the other party harmless from and against any and all claims, suits,
damages, costs and expenses (including, but not limited to, reasonable
attorney’s fees) asserted by agents, brokers or other third parties,
representing or allegedly representing such party, for any commission or
compensation of any nature whatsoever based upon the sale or transfer between
Seller and Buyer of the Aircraft. Seller represents to Buyer that with the
exception of Compass Capital Corporation (whose fees shall be paid by Owner
Participant) Seller has not retained or hired any agents, brokers or other third
party, for any commission or compensation of any nature whatsoever based upon
any such sale or transfer by Seller of the Aircraft. Buyer represents to Seller
that with the exception of CIT Capital Markets (whose fees shall be paid by
Buyer) Buyer has not retained or hired any other agents, brokers or other third
party, for any commission or compensation of any nature whatsoever based upon
the sale or transfer between Seller and Buyer of the Aircraft.

 

Section 12.12                     Costs and Expenses. Except as otherwise
expressly provided herein, each party will pay its own expenses incurred in
connection with this Agreement and the transactions contemplated hereby,
including, without limitation, attorney’s fees, filing fees, inspection and
other consulting fees.

 

Section 12.13                     Prior Claims. Notwithstanding anything
contained herein to the contrary and for the avoidance of doubt, all claims
arising out of Delta’s rejection of the prior lease of the Aircraft pursuant to
Delta’s current bankruptcy proceedings shall be and remain property and right of
Seller.

 

Section 12.14                     Complete Agreement. This Agreement contains
the final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.

 

Section 12.15                     Recourse. Notwithstanding anything contained
herein to the contrary, it is expressly understood and agreed by the parties
hereto that (a) this Agreement is executed and delivered by Wilmington Trust
Company, not individually or personally but solely as Owner Trustee, in the
exercise of the powers and authority conferred and vested in it under the Trust
Agreement with Owner Participant (the “Trust Agreement”), (b) each of the
representations, undertakings and agreements herein made on the part of the
Owner Trustee is made and intended not as personal representations, undertakings
and agreements by Wilmington Trust Company but is made and intended for the
purpose of binding only the Trust Estate (as defined in the Trust Agreement) and
(c) under no circumstances shall Wilmington Trust Company be personally liable
for the payment of any indebtedness or expenses of the Owner Trustee or be
liable for the breach or failure of any obligation , representation, warranty or
covenant made or undertaken by the Owner Trustee under this Agreement or the
other related documents.

 

*      *      *

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as owner trustee,
Seller

 

 

 

 

 

 

 

 

By:

 /S/ Tira L. Johnson

 

 

 

 

Name:

Tira L. Johnson

 

 

 

Title:

Financial Services Officer

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Wilmington Trust Company
Corporate Capital Markets Services Division
Rodney Square North, 1100 North Market Street
Wilmington, DE 19890
Attn: Anita Roselli
Facsimile: (302) 636-4140

 

 

 

 

 

with a copy to Owner Participant:

 

 

 

 

 

N117DL, LLC
c/o Q Aviation, LLC
301 Commerce Street, Suite 3200
Fort Worth, Texas 76102
Attn: Business Affairs
Facsimile: (817) 332-7463

 

 

 

 

 

 

 

 

HAWAIIAN AIRLINES, INC.,
Buyer

 

 

 

 

 

 

 

 

By:

 /S/ Mark B. Dunkerley

 

 

 

 

Name:

Mark B. Dunkerley

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

By:

 /S/ Peter R. Ingram

 

 

 

 

Name:

Peter R. Ingram

 

 

 

Title:

Executive Vice President, CFO &
Treasurer

 

--------------------------------------------------------------------------------


 

 

 

Address for Notices:

 

 

 

 

 

HAWAIIAN AIRLINES, INC.
3375 Koapaka Street, Suite G-350
Honolulu, Hawaii 96819

 

 

Attn:

Executive Vice President and
Chief Financial Officer

 

 

Facsimile: (808) 835-3695

 

--------------------------------------------------------------------------------